COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Overton
Argued at Salem, Virginia


BARRY SAMUEL CAMDEN
                                             MEMORANDUM OPINION * BY
v.      Record No. 2951-96-3                 JUDGE JOSEPH E. BAKER
                                               DECEMBER 16, 1997
COMMONWEALTH OF VIRGINIA


                FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                        George E. Honts, III, Judge
               William E. Bobbitt, Jr., Public Defender, for
               appellant.

               Linwood T. Wells, Jr., Assistant Attorney
               General (Richard Cullen, Attorney General;
               Margaret Ann B. Walker, Assistant Attorney
               General, on brief), for appellee.



        Barry S. Camden (appellant) appeals from his bench trial

conviction by the Circuit Court of Rockbridge County (trial

court) for grand larceny of a dog-tracking collar and a

dog-shocking collar, in violation of Code § 18.2-95.        He contends

the evidence was insufficient to prove that (1) he intended to

steal the collars and (2) the value of the collars was at least

$200.       He seeks to have his conviction reversed or,

alternatively, reduced to petit larceny.

        The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

        Under familiar principles of appellate review, we examine
        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.    See Martin v. Commonwealth, 4 Va. App. 438, 443, 358

S.E.2d 415, 418 (1987).     The judgment of a trial court, sitting

without a jury, is entitled to the same weight as a jury verdict

and will be disturbed only if plainly wrong or without evidence

to support it.    See id.

                                Intent
     Larceny requires proof of "the wrongful or fraudulent taking

of personal goods of some intrinsic value, belonging to another,

without his assent, and with the intention to deprive the owner

thereof permanently.   The [intent] must accompany the taking, but

the wrongful taking . . . in itself imports the [necessary

intent]."    Skeeter v. Commonwealth, 217 Va. 722, 725, 232 S.E.2d

756, 758 (1977) (quoting Dunlavey v. Commonwealth, 184 Va. 521,

524, 35 S.E.2d 763, 764 (1945)).    In determining intent, "the

fact finder may consider the conduct of the person involved and

all the circumstances revealed by the evidence."     Welch v.

Commonwealth, 15 Va. App. 518, 524, 425 S.E.2d 101, 105 (1992)

(quoting Wynn v. Commonwealth, 5 Va. App. 283, 292, 362 S.E.2d

193, 198 (1987)).   "Indeed, '[t]he specific intent in the

person's mind may, and often must, be inferred from that person's

conduct and statements.'"     Id. (quoting Martin v. Commonwealth,

13 Va. App. 524, 527, 414 S.E.2d 401, 402 (1992)).

     Here, the only reasonable hypothesis flowing from the



                                 - 2 -
evidence was that appellant took the collars with the intent to

permanently deprive the owner of them.    Appellant picked up

Gerald Looney's dog and its tracking and shocking collars and

transported them twenty miles, despite the identification collar

also around the dog's neck.   On the way home, appellant stopped

at the home of a friend, a hunter, to inquire about the collars,

but made no attempt to contact the owner listed on the dog's

identification collar.   Instead, he opined that the dog itself

was worth no "more than a dollar."     In addition, he removed the

shocking and tracking collars, not the identification collar, and

kept them in his truck, while he permitted the dog to run free.

Finally, about twenty-four hours after picking up the dog and

collars, appellant still had not attempted to contact the owner.

The credibility of a witness, the weight accorded the testimony,

and the inferences to be drawn from proven facts are matters

solely for the fact finder's determination.     See Long v.

Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989).

Although appellant claimed that he intended to return the

collars, the trial court was entitled to conclude that he was

lying to conceal his guilt, and the remaining evidence was

sufficient to prove that he acted with the requisite intent.
                               Value

     In a grand larceny conviction, "the burden is upon the

Commonwealth to prove beyond a reasonable doubt that the value of

the goods stolen equals at least [$200,] the amount fixed by



                               - 3 -
statute in definition of the offense."      Dunn v. Commonwealth, 222

Va. 704, 705, 284 S.E.2d 792, 792 (1981); see Code § 18.2-95.

Appellant contends that the Commonwealth's evidence was

insufficient to prove that the combined value of the collars

taken was $200 or more.   We agree.     In Parker v. Commonwealth,

254 Va. 118, 489 S.E.2d 482 (1997), the Court held that the

"monetary element of [Code § 18.2-95] is measured by the value of

the item actually stolen, not by the value of the entire property

of which it is a part."    Id. at 121, 489 S.E.2d at 484 (emphasis

added).    In the case before us, we are bound by the Parker

decision.

     In a trial on an indictment charging grand larceny in which

the evidence, as here, fails to support a grand larceny

conviction but is sufficient to support a conviction for petit

larceny, an appeal does not require a complete reversal and new

trial.    Although the record shows that the value of the shocking

collar was not the same as the value of that collar and the

transmitter set, the evidence discloses that the tracking collar

was valued at $135, a sum sufficient to support appellant's

conviction for petit larceny.

     Accordingly, we grant appellant's request to set aside his

conviction for grand larceny and remand this case to the trial

court for sentencing on the lesser-included offense of petit

larceny.
                                               Reversed and remanded.




                                - 4 -